PRESS RELEASE SINOCOKING REPORTS THIRD QUARTER FINANCIAL RESULTS Third Quarter Revenue Decreased 2%; Nine Month Revenue Increased 34% for Period Ending March 31, 2010 Third Quarter Adjusted Net Income Decreased 20% After Acquisition Expense; Nine Month Adjusted Net Income Increased 34% for Period Ending March 31, 2010 Management to Host Earnings Conference Call on Tuesday, May 25, 2010, at 11:00 a.m. EST PINGDINGSHAN, HENAN PROVINCE, CHINA – May 21, 2010 – SinoCoking Coal and Coke Chemical Industries, Inc. (NASDAQ: SCOK) (the “Company” or “SinoCoking”),a coal and coke producer in central China, today released comments regarding its financial results for the quarter ending March 31, 2010. In the quarter ending March 31, 2010, SinoCoking’s revenues declined by 2% to $15.2 million compared to $15.6 million for the third quarter in the prior year, mainly due to a decrease in coal product revenue, offset by a slight increase in coke product revenue. In the nine month period ending March 31, 2010, SinoCoking’s revenues increased by 34% to $48.1 million compared to $35.9 million the same period in the prior year, mainly due to a strong overall increase in coal product revenue during this period, offset by a moderate decrease in revenue from coke sales. In the nine month period ending March 31, 2010, 48% of SinoCoking’s revenue was from coke products and 52% from coal products, reflecting the Company’s shift toward coal product sales.Indicating a reversal of this trend in the most recent quarter, 57% of SinoCoking’s revenue originated from coke products, and approximately 43% from coal products, in the three month period ending March 31, 2010. “In calendar 2009, conditions appeared to be favorable for coal sales, so we increased our coal trading activities,” said Mr. Jianhua Lv, Chief Executive Officer of SinoCoking.He added, “In our third quarter ending March 31, 2010, we shifted the balance of our products more toward where it was prior to 2009, with greater emphasis on coke production and less on coal sales.” Operating expenses, which consisted of selling expenses and general and administrative expenses, increased by $1,196,141, or 443.9%, and $920,542, or 70.6% in the three and nine-month periods ending March 31, 2010, respectively,as compared to the same periods ending March 31, 2009.The significant increase was mainly due to acquisition-related costs of $1,211,785 relating to the reverse acquisition transaction with the Company (formerly Ableauctions.com, Inc.) and Top Favour Limited, the British Virgin Islands holding company for SinoCoking’s China-based coal and coke producing business, competed on February 5, 2010.Excluding the effect of the one-time acquisition-related costs, operating expenses slightly decreased by $15,644 for the quarter ended March 31, 2010 compared to the quarter ended March 31, 2009.For the nine months ended March 31, 2010, operating expenses, without the acquisition-related costs, decreased by $290,787 or 22.31% compared to the same period ended March 31, 2009. Gross profit decreased by $1,596,333 or 22.1%, to $5,641,605 in the three month period ending March 31, 2010 from $7,237,938 in the corresponding period ending March 31, 2009.The gross profit decrease in three month period ending March 31, 2010, as compared to the same period in 2009 was mainly because of the decrease in coal product revenue. Gross profit increased by $4,483,489 or 27.6%, to $20,729,148 in the nine month period ending March 31, 2010 from $16,245,659 in the corresponding nine month period ending March 31, 2009.The gross profit increase in the nine month period ending March 31, 2010, as compared to the same period in 2009 was mainly because of an overall increase in revenue from coal product sales. Adjusted net income decreased by 20% to approximately $3.0 million in the quarter ending March 31, 2010, from $3.7 million in the same quarter in the prior year, primarily due to the one-time acquisition-related expenses incurred by the Company in the amount of $1.2 million as described above. Adjusted net income increased to $14.3 million for the nine month period ending March 31, 2010, from $10.7 million in the same period in the prior year, primarily due to an increase in revenue from the sale of coal products during this period, offset by the approximate $1.2 million in acquisition-related expenses as described above. Mr. Lv commented “even with the difficulties faced by our industry in 2009, we believe SinoCoking’s business fundamentals remains strong.In accordance with our expectations, the coke market has shown steady improvement since the end of 2009 and during the first several months of 2010.We continue to be optimistic about industrial demand for our products in the coming year.” Management will hold a conference call to discuss its third quarter performance at 11:00 a.m. EST on Tuesday, May 25, 2010. Interested parties may access the call by dialing 888-737-3702 from within the United States, or 913-312-0719 if calling from outside of the United States. The conference ID is 7764572. It is advisable to dial in approximately 5-10 minutes prior to the start of the call. Note Regarding Non-GAAP Measures The Company uses non-GAAP adjusted net (loss)/income to measure the performance of the Company’s business internally by excluding non-cash charges related to warrants, andbelieves that the non-GAAP adjusted financial measure allows the Company to focus on managing business operating performance because the measure reflects the Company’s essential operating activities and provides a consistent method of comparison to historical periods.We believe that providing this non-GAAP measure that the Company uses internally is useful to investors for a number of reasons. The non-GAAP measure provides a consistent basis for investors to understand our financial performance in comparison to historical periods without variation of non-recurring items and non-operating related charges. In addition, it allows investors to evaluate the Company’s performance using the same methodology and information as that used by the Company’s management. Non-GAAP measures are subject to inherent limitations because they do not include all of the expenses included under GAAP and because they involve the exercise of judgment regarding which charges are excluded from the non-GAAP financial measure. However, the Company compensate for these limitations by providing the relevant disclosure of the items excluded. The following table provides a non-GAAP financial measure and a reconciliation of that non-GAAP measure to the GAAP net income. Three months ended Nine months ended March 31, March 31, Net (loss) income $ ) $ $ ) $ Change in fair value of warrant liabilities - - Adjusted net income $ (Loss) earnings per share- basic and diluted $ ) $ $ ) $ Change in fair value of warrants liabilities - - Adjusted (loss) earnings per share – basic and diluted $ Weighted average number of common shares – basic and diluted -2- FOR FURTHER INFORMATION PLEASE CONTACT: Sam Wu Chief Financial Officer SinoCoking Coal and Coke Chemical Industries, Inc. Tel: +86-3752882999 Email: wuzan@vip.sina.com About SinoCoking SinoCoking Coal and Coke Chemical Industries, Inc., a Florida corporation (NASDAQ: SCOK) is a vertically-integrated coal and coke processor that uses coal from both its own mines and that of third-party mines to produce basic and value-added coal products for steel manufacturers, power generators, and various industrial users.SinoCoking currently has mining rights and capacity to extract 300,000 tons of coal per year from mines located in the Henan Province in central China.SinoCoking has been producing metallurgical coke since 2002, and acts as a key supplier to regional steel producers in central China.SinoCoking also produces and supplies thermal coal to its customers in central China.SinoCoking, a Florida corporation, owns its assets and conducts its operations through its subsidiaries, Top Favour Limited, a British Virgin Islands holding company, Pingdingshan Hongyuan Energy Science and Technology Development Co., Ltd. (“Hongyuan”), Henan Province Pingdingshan Hongli Coal & Coke Co., Ltd. (“Hongli”), Baofeng Coking Factory, Baofeng Hongchang Coal Co., Ltd. and Baofeng Hongguang Environment Protection Electricity Generating Co., Ltd. For further information about SinoCoking, please refer to our Quarterly Report on Form 10-Q dated May 17, 2010, and other periodic reports, filed with the Securities and Exchange Commission. NOTE REGARDING FORWARD LOOKING STATEMENTS This press release contains forward-looking statements, particularly as related to, among other things, the business plans of the Company, statements relating to goals, plans and projections regarding the Company’s financial position and business strategy. The words or phrases “plans”, “would be,” “will allow,” “intends to,” “may result,” “are expected to,” “will continue,” “anticipates,” “expects,” “estimate,” “project,” “indicate,” “could,” “potentially,” “should,” “believe,” “think”, “considers” or similar expressions are intended to identify “forward-looking statements.”These forward-looking statements fall within the meaning of Section 27A of the Securities Act of 1933 and Section 21E of the Securities Act of 1934 and are subject to the safe harbor created by these sections. Actual results could differ materially from those projected in the forward-looking statements as a result of a number of risks and uncertainties. Such forward-looking statements are based on current expectations, involve known and unknown risks, a reliance on third parties for information, transactions or orders that may be cancelled, and other factors that may cause our actual results, performance or achievements, or developments in our industry, to differ materially from the anticipated results, performance or achievements expressed or implied by such forward-looking statements. Factors that could cause actual results to differ materially from anticipated results include risks and uncertainties related to the fluctuation of local, regional, and global economic conditions, the performance of management and our employees, our ability to obtain financing, competition, general economic conditions and other factors that are detailed in our periodic reports and on documents we file from time to time with the Securities and Exchange Commission.Statements made herein are as of the date of this press release and should not be relied upon as of any subsequent date. The Company cautions readers not to place undue reliance on such statements. The Company does not undertake, and the Company specifically disclaims any obligation, to update any forward-looking statements to reflect occurrences, developments, unanticipated events or circumstances after the date of such statement. Actual results may differ materially from the Company’s expectations and estimates. FINANCIAL TABLES FOLLOW -3- SINOCOKING COAL AND COKE CHEMICAL INDUSTRIES, INC. AND SUBSIDIARIES (FORMERLY NAMED ABLEAUCTIONS.COM, INC.) CONSOLIDATED BALANCE SHEETS AS OF MARCH 31, 2, 2009 ASSETS March 31, 2010 June 30, 2009 (Unaudited) CURRENT ASSETS Cash $ $ Notes receivable Accounts receivable, trade, net Other receivables Inventories Advances to suppliers Total current assets PROPERTY, PLANT AND EQUIPMENT, net OTHER ASSETS Prepayments for land use rights - Prepayments for construction Intangible - Land use rights, net Intangible - Mineral rights, net Other assets Total other assets Total assets $ $ LIABILITIES AND SHAREHOLDERS' EQUITY CURRENT LIABILITIES Accounts payable, trade $ $ Short term loans - Bank - Short term loans - Others Due to related parties Due to shareholders Other payables and accrued liabilities Customer deposits Taxes payable Total liabilities OTHER LIABILITIES Warrant derivative liability - Total other liabilities - Total liabilities COMMITMENTS AND CONTINGENCIES SHAREHOLDERS' EQUITY Common share, $0.001 par value, 100,000,000 authorized, 20,871,192and 13,117,952 issued and outstanding as of March 31, 2010 and June 30, 2009, respectively Additional Paid-in capital - Statutory reserves Retained (deficit) earnings ) Accumulated other comprehensive income Total shareholders' equity ) Total liabilities and shareholders' equity $ $ -4- SINOCOKING COAL AND COKE CHEMICAL INDUSTRIES, INC. AND SUBSIDIARIES (FORMERLY NAMED ABLEAUCTIONS.COM, INC.) CONSOLIDATED STATEMENTS OF OPERATIONS AND OTHER COMPREHENSIVE INCOME (LOSS) FOR THE NINE MONTHS ENDED MARCH 31, 2 (UNAUDITED) Three months ended March 31, Nine months ended March 31, REVENUE $ COST OF REVENUE GROSS PROFIT OPERATING EXPENSES: Selling General and administrative Total operating expenses INCOME FROM OPERATIONS OTHER INCOME (EXPENSE), NET Finance expense, net ) Other income (expense), net ) Change in fair value of warrants ) - ) - Total other expense, net ) (LOSS) INCOME BEFORE INCOME TAXES ) ) PROVISION FOR INCOME TAXES NET (LOSS) INCOME ) ) OTHER COMPREHENSIVE INCOME (LOSS) Foreign currency translation adjustment ) COMPREHENSIVE (LOSS) INCOME $ ) $ $ ) $ WEIGHTED AVERAGE NUMBER OF COMMON SHARES Basic and Diluted (LOSS) EARNINGS PER SHARE Basic and Diluted $ ) $ $ ) $ -5- SINOCOKING COAL AND COKE CHEMICAL INDUSTRIES, INC. AND SUBSIDIARIES (FORMERLY NAMEDABLEAUCTIONS.COM, INC.) CONSOLIDATED STATEMENTS OF SHAREHOLDERS' EQUITY Common Stock Retained deficit Shares Par Value Paid-in capital Contribution Receivable Statutory reserves Unrestricted Accumulated other comprehensive (loss) income Total BALANCE, July 1, 2008 $ $ $ ) $ Net income Adjustment of Statutory reserve - - - Shareholder cash contribution and by forfeited imputed interest - Foreign currency translation adjustments - BALANCE, March 31, 2009 (Unaudited) $ $ $ ) $ Net income Adjustment of Statutory reserve ) - Shareholder cash contribution and by forfeited imputed interest Foreign currency translation adjustments ) ) BALANCE, June 30, 2009 $ $ $ - $ Shares and warrants issued in reverse acquisitionrecapitalization ) - Shares and warrants sold for cash Offering costs related to shares and warrants sold ) ) Warrants issued and reclassified to derivative liability ) ) ) Cumulative effect of reclassification of existing warrants ) ) Fractional shares due to the1- for - 20reverse split 2 (2 ) - Net loss ) ) Adjustment of Statutory reserve ) - Imputed interests on loans from related parties waived - Foreign currency translation adjustments BALANCE, March 31, 2010 (Unaudited) $ $ - $ - $ $ ) $ $ ) -6- SINOCOKING COAL AND COKE CHEMICAL INDUSTRIES, INC. AND SUBSIDIARIES (FORMERLY NAMED ABLEAUCTIONS.COM, INC.) CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE NINE MONTHS ENDED MARCH 31, 2 (UNAUDITED) Nine months ended March 31, CASH FLOWS FROM OPERATING ACTIVITIES: Net (loss) income $ ) $ Adjustments to reconcile net (loss) income to cash provided by operating activities: Depreciation Amortization and depletion Bad debt expense - Change in fair value of warrants - Additional capital increased by forfeited imputed interest - Change in operating assets and liabilities Accounts receivable, trade ) ) Other receivables ) Notes receivables ) - Inventories ) Prepayment ) - Cash received from shareholder - Advances to suppliers ) Accounts payable, trade ) ) Other payables and accrued liabilities Customer deposits ) Taxes payable ) Net cash provided by (used in) operating activities ) CASH FLOWS FROM INVESTING ACTIVITIES: Purchase of equipment ) ) Payment on purchase of HongChang - ) Prepayments on construction-in-progress and land use rights ) ) Net cash used in investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from sale of common stock and warrants - Cash offering cost related to common stock ) - Repayments to short-term loans ) ) Proceeds from short-term loans - Payments to related parties ) ) Net cash provided by (used in) financing activities ) EFFECT OF EXCHANGE RATE ON CASH INCREASE (DECREASE) IN CASH ) CASH, beginning of period CASH, end of period $ $ SUPPLEMENTAL CASH FLOW INFORMATION: Cash paid for income tax $ $ Cash paid for interest expense $ $ NON-CASH TRANSACTIONS OF INVESTING AND FINANCING ACTIVITIES Construction-in-progress transferred to fixed assets $ $ Bank loan paid off by shareholder $ - $ Warrants issued for placement agent fee $ $ -
